J-S30023-17 & S30024-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: D.M.W., A      :   IN THE SUPERIOR COURT OF
MINOR                              :        PENNSYLVANIA
                                   :
                                   :
APPEAL OF: A.D.W., NATURAL         :
MOTHER                             :
                                   :
                                   :
                                   :   No. 2097 MDA 2016

              Appeal from the Decree November 23, 2016
             In the Court of Common Pleas of York County
          Juvenile Division at No(s): CP-67-DP-0000233-2014

IN THE INTEREST OF: D.J.W., A      :   IN THE SUPERIOR COURT OF
MINOR                              :        PENNSYLVANIA
                                   :
                                   :
APPEAL OF: A.D.W., NATURAL         :
MOTHER                             :
                                   :
                                   :
                                   :   No. 2105 MDA 2016

              Appeal from the Decree November 23, 2016
             In the Court of Common Pleas of York County
          Juvenile Division at No(s): CP-67-DP-0000232-2014
J-S30023-17 & S30024-17


IN RE: ADOPTION OF: D.J.W., A      :   IN THE SUPERIOR COURT OF
MINOR                              :        PENNSYLVANIA
                                   :
                                   :
APPEAL OF: A.D.W., NATURAL         :
MOTHER                             :
                                   :
                                   :
                                   :   No. 2106 MDA 2016

              Appeal from the Decree November 23, 2016
             In the Court of Common Pleas of York County
                  Orphans’ Court at No(s): 2016-0015

IN RE: ADOPTION OF: D.M.W., A      :   IN THE SUPERIOR COURT OF
MINOR                              :        PENNSYLVANIA
                                   :
                                   :
APPEAL OF: A.D.W., NATURAL         :
MOTHER                             :
                                   :
                                   :
                                   :   No. 2109 MDA 2016

              Appeal from the Decree November 23, 2016
             In the Court of Common Pleas of York County
                  Orphans’ Court at No(s): 2016-0016




                                -2-
J-S30023-17 & S30024-17



IN THE INTEREST OF: D.J.W., A           :   IN THE SUPERIOR COURT OF
MINOR                                   :        PENNSYLVANIA
                                        :
                                        :
APPEAL OF: T.M., FATHER                 :
                                        :
                                        :
                                        :
                                        :   No. 2098 MDA 2016

                Appeal from the Order November 23, 2016
               In the Court of Common Pleas of York County
            Juvenile Division at No(s): CP-67-DP-0000232-2014

IN RE: ADOPTION OF: D.J.W., A           :   IN THE SUPERIOR COURT OF
MINOR                                   :        PENNSYLVANIA
                                        :
                                        :
APPEAL OF: T.M., FATHER                 :
                                        :
                                        :
                                        :
                                        :   No. 2108 MDA 2016

                Appeal from the Decree November 23, 2016
               In the Court of Common Pleas of York County
                    Orphans’ Court at No(s): 2016-0015


BEFORE:    SHOGAN, RANSOM, and MUSMANNO, JJ.

MEMORANDUM BY RANSOM, J.:                            FILED JUNE 29, 2017


     A.D.W. (“Mother”) and T.M. appeal from the decrees and order entered

on November 23, 2016, granting the petitions filed by the York County

Children and Youth Services Agency (“CYS” or the “Agency”), to involuntarily

terminate their parental rights to D.J.W. (a male, born in January of 2012)

pursuant to the Adoption Act, 23 Pa.C.S. §2511(a)(1), (2), (5), (8), and (b),



                                    -3-
J-S30023-17 & S30024-17


and change the permanency goal for D.J.W. to adoption under the Juvenile

Act, 42 Pa.C.S. § 6351. Mother also appeals from the decrees and orders

granting the petitions to involuntarily terminate her parental rights to a

second child, D.M.W. (a male, born in June of 2003), pursuant to section

2511(a)(1), (2), (5), (8), and (b) of the Adoption Act, and change D.M.W.’s

permanency goal to adoption under section 6351 of the Juvenile Act.1 We

affirm.2

       The trial court set forth the factual background and procedural history

regarding the appeals relating to D.J.W. as follows:

       1. D.J.W. was born on January 11, 2012.

       2. The natural mother of [D.J.W.] is [A.D.W.], whose current
       address is [ ] York, Pennsylvania 17403.

       3. The [f]ather of [D.J.W.] is [T.M.], who was released from York
       County Prison on May 17, 2016 on supervised bail.

       4. [T.M.’s] criminal charges of indecent assault and corruption of
       minors were nolle prossed on July 21, 2016.
____________________________________________


1
   On that same date, the trial court also entered an order involuntarily
terminating the parental rights of D.M.W.’s father, C.T.-M. C.T.-M. has not
filed an appeal from the termination of his parental rights or the change of
D.M.W.’s permanency goal to adoption, nor is he a party to the present
appeals. In fact, CYS has never been able to locate C.T.-M., and his
whereabouts have been unknown despite diligent searches by CYS. See
Trial Court Adjudication re: D.M.W., 11/23/16, at 2, 8-10, 18.
2
  This Court consolidated Mother’s appeals and consolidated T.M.’s appeals.
We then listed Mother’s and T.M.’s appeals consecutively. We will address
Mother’s appeals regarding both D.J.W. and D.M.W. (collectively, the
“Children”), together with T.M.’s appeals regarding D.J.W., because of
overlapping of issues, for ease of disposition.



                                           -4-
J-S30023-17 & S30024-17



     5. On August 25, 2016, [T.M.] pled guilty to disorderly conduct.

     6. [T.M.’s] current address is [     ] Littlestown, Pennsylvania
     17340.

     7. A Certification of Acknowledgement of Paternity for D.J.W.
     was filed on March 3, 2016, and indicates that there is not a
     claim or Acknowledgement of Paternity on file for [D.J.W.].

     8. A Petition for Involuntary Termination of Parental Rights and a
     Petition to Change Court Ordered Goal were filed on February
     24, 2016 by the Agency.

     9. An Application for Emergency Protective Custody was filed by
     the Agency on November 19, 2014 [regarding charges that T.M.
     had abused the Children’s half-sibling, S.S., who was a five-year
     old female]. [N.T., 9/21/16, at 45.]

     10. In an Order for Emergency Protective Custody dated
     November 19, 2014, sufficient evidence was presented that
     continuation or return of [D.J.W.] to Mother and [T.M.] was not
     in the best interest of [D.J.W.].

     11. In a Shelter Care Order dated November 24, 2014, sufficient
     evidence was presented to prove that continuation or return of
     [D.J.W.] to the home of Mother and [T.M.] was not in the best
     interest of [D.J.W.]. Legal and physical custody of [D.J.W.] was
     awarded to the Agency. [D.J.W.] was to be placed in foster
     care.

     12. A Dependency Petition was filed by the Agency on November
     25, 2014.

     13. On April 15, 2015, [D.J.W.] was adjudicated dependent.
     Legal and physical custody was awarded to the Agency.
     [D.J.W.] was placed in foster care. The goal initially established
     was return to a parent or guardian.

     14. [D.J.W.] has remained dependent since April 15, 2015.

     15. Family Service Plans were prepared and dated as follows:

        a. Initial Family Service Plan dated December 18, 2014.

                                   -5-
J-S30023-17 & S30024-17



        b. Revised Family Service Plan dated April 16, 2015.

        c. Revised Family Service Plan dated May 8, 2015.

        d. Revised Family Service Plan dated October 27, 2015.

        e. Revised Family Service Plan dated April 12, 2016.

     16. In a Permanency Review Order dated May 8, 2015, the
     [c]ourt made certain findings and conclusions, including, but not
     limited to:

        a. There had been moderate compliance with the
        Permanency Plan by the [m]other and minimal
        compliance with the Permanency Plan by [T.M.].

        b. Reasonable efforts had been made by the Agency to
        finalize the Permanency Plan.

        c. Mother had made moderate progress towards
        alleviating the circumstances which necessitated the
        original placement and [T.M.] had made minimal progress
        towards alleviating the circumstances which necessitated
        the original placement.

        d. Legal and physical custody of [D.J.W.] was confirmed
        with the Agency.

        e. There continued to be a need for placement of [D.J.W.]
        outside the care and custody of the [m]other and [T.M.].

     17. In a Permanency Review Order dated October 27, 2015, the
     [c]ourt made certain findings and conclusions including, but not
     limited to:

        a. There had been minimal compliance with the
        Permanency Plan by Mother and full compliance with the
        Permanency Plan by [T.M.].

        b. Reasonable efforts had been made by the Agency to
        finalize the Permanency Plan.




                                   -6-
J-S30023-17 & S30024-17


        c. Mother had made moderate progress towards
        alleviating the circumstances which necessitated the
        original placement and [T.M.] had made minimal progress
        towards alleviating the circumstances which necessitated
        the original placement.

        d. Legal and physical custody of [D.J.W.] was confirmed
        with the Agency.

        e. There continued to be a need for placement of [D.J.W]
        outside the care of the [m]other and [T.M.].

     18. In a Permanency Review Order dated April 12, 2016, the
     [c]ourt made certain findings and conclusions including, but not
     limited to:

        a. There had been moderate compliance with the
        Permanency Plan by Mother and no compliance with the
        Permanency Plan by [T.M.].

        b. Reasonable efforts had been made by the Agency to
        finalize the Permanency Plan.

        c. Mother had made moderate progress towards
        alleviating the circumstances which necessitated the
        original placement and [T.M.] had made no progress
        towards alleviating the circumstances which necessitated
        the original placement.

        d. Legal and physical custody of [D.J.W.] was confirmed
        with the Agency.

        e. There continued to be a need for placement of [D.J.W.]
        outside the care of the [m]other and [T.M.].

     19. In a Permanency Review Order dated September 21, 2016,
     the [c]ourt made certain findings and conclusions including, but
     not limited to:

        a. There had been no compliance with the Permanency
        Plan by Mother and minimal compliance with the
        Permanency Plan by [T.M.].




                                  -7-
J-S30023-17 & S30024-17


         b. Reasonable efforts had been made by the Agency to
         finalize the Permanency Plan.

         c. Mother had made no progress towards alleviating the
         circumstances which necessitated the original placement
         and [T.M.] had made minimal progress towards
         alleviating the circumstances which necessitated the
         original placement.

         d. Legal and physical custody of [D.J.W.] was confirmed
         with the Agency.

         e. There continued to be a need for placement of [D.J.W.]
         outside the care of the [m]other and [T.M.].

      20. [D.J.W.] has no special needs.

      21. A pre-adoptive resource has been identified for [D.J.W.].

Trial Court Adjudication re: D.J.W., 10/23/16, at 2-7.

      Regarding D.J.W., the trial court further explained:

      An evidentiary hearing was held on May 3, 2016, May 24, 2016,
      July 7, 2016, July 8, 2016, and September 1, 2016 addressing
      testimony and evidence relating to [Mother] and an evidentiary
      hearing was held on September 21, 2016 and October 26, 2016
      addressing testimony and evidence relating to [T.M.]. The entire
      Dependency Record for minor child, D.J.W., docketed at CP-67-
      DP-232-2014, was incorporated into the hearing record.
      Additionally, the Stipulation of Counsel filed May 2, 2016 and
      joined by Attorney Miller, Attorney McNaney and Attorney Semke
      was also incorporated into the hearing record for [D.J.W.], along
      with Exhibits 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 and 11 for the Agency.
      CASA Exhibit #1 was incorporated into the record. [T.M.’s]
      Exhibits #1 and 2 were entered into the record at the hearing on
      May 3, 2016 and [T.M.’s] Exhibit #3 was entered into the record
      at the hearing on October 26, 2016. Based upon the testimony
      and evidence presented at the hearing, as well as the history of
      this case, the Petition to Change Court Ordered Goal and the
      Petition for Involuntary Termination of Mother’s and [T.M.’s]
      Parental Rights [were] GRANTED as to D.J.W.

Id. at 1-2.

                                     -8-
J-S30023-17 & S30024-17


     The trial court set forth the factual background and procedural history

regarding the appeals relating to D.M.W. as follows:

     1. D.M.W. was born [in June of 2003].

     2. The natural mother of the minor child is [Mother], whose
     current address is [ ] York, Pennsylvania 17403.

     3. The [f]ather of [D.M.W.] is [C.T.-M.], whose whereabouts are
     unknown. [C.T.-M’s] whereabouts have been unknown for the
     entirety of the underlying Dependency matter.

     4. A Certification of Acknowledgement of Paternity for D.M.W.
     was filed on March 3, 2016, and indicates that there is not a
     claim or Acknowledgement of Paternity on file for [D.M.W.].

     5. A Petition for Involuntary Termination of Parental Rights and a
     Petition to Change Court Ordered Goal were filed on February
     24, 2016 by the Agency.

     6. An Application for Emergency Protective Custody was filed by
     the Agency on November 19, 2014.

     7. In an Order for Emergency Protective Custody dated
     November 19, 2014, sufficient evidence was presented that
     continuation or return of [D.M.W.] to Mother . . . was not in the
     best interest of [D.M.W.].

     8. In a Shelter Care Order dated November 24, 2014, sufficient
     evidence was presented to prove that continuation or return of
     the minor child to the home of Mother . . . was not in the best
     interest of the minor child.   Legal and physical custody of
     [D.M.W.] was awarded to the Agency. [D.M.W.] was to be
     placed in foster care.

     9. A Dependency Petition was filed by the Agency on November
     25, 2014 [regarding charges that T.M. had abused the Children’s
     half-sibling, S.S., who was a five-year old female].     [N.T.,
     9/21/16, at 45.].

     10. On April 15, 2015, [D.M.W.] was adjudicated dependent.
     Legal and physical custody was awarded to the Agency.


                                    -9-
J-S30023-17 & S30024-17


     [D.M.W.] was placed in shelter care.          The goal initially
     established was return to a parent or guardian.

     11. [D.M.W.] has remained dependent since April 15, 2015.

     12. Family Service Plans were prepared and dated as follows:

        a. Initial Family Service Plan dated December 18, 2014.

        b. Revised Family Service Plan dated April 16, 2015.

        c. Revised Family Service Plan dated May 8, 2015.

        d. Revised Family Service Plan dated October 27, 2015.

        e. Revised Family Service Plan dated April 12, 2016.

     13. In a Permanency Review Order dated May 8, 2015, the
     [c]ourt made certain findings and conclusions, including, but not
     limited to:

        a. There had been moderate compliance with the
        Permanency Plan by the [m]other and no compliance with
        the Permanency Plan by [C.T.-M.].

        b. Reasonable efforts had been made by the Agency to
        finalize the Permanency Plan.

        c. Mother had made moderate progress towards
        alleviating the circumstances which necessitated the
        original placement and [C.T.-M.] had made no progress
        towards alleviating the circumstances which necessitated
        the original placement.

        d. Legal and physical custody of [D.M.W.] was confirmed
        with the Agency.

        e. There continued to be a need for placement of
        [D.M.W.] outside the care and custody of the Mother and
        [C.T.-M.].

     14. In a Permanency Review Order dated October 27, 2015, the
     [c]ourt made certain findings and conclusions including, but not
     limited to:

                                  - 10 -
J-S30023-17 & S30024-17



        a. There had been minimal compliance with the
        Permanency Plan by Mother and no compliance with the
        Permanency Plan by [C.T.-M.].

        b. Reasonable efforts had been made by the Agency to
        finalize the Permanency Plan.

        c. Mother had made moderate progress towards
        alleviating the circumstances which necessitated the
        original placement and [C.T.-M.] had made no progress
        towards alleviating the circumstances which necessitated
        the original placement.

        d. Legal and physical custody of the minor child was
        confirmed with the Agency.

        e. There continued to be a need for placement of the
        minor child outside the care of the [m]other . . . .

     15. In a Permanency Review Order dated April 12, 2016, the
     [c]ourt made certain findings and conclusions including, but not
     limited to:

        a. There had been moderate compliance with the
        Permanency Plan by Mother and no compliance with the
        Permanency Plan by [C.T.-M.].

        b. Reasonable efforts had been made by the Agency to
        finalize the Permanency Plan.

        c. Mother had made moderate progress towards
        alleviating the circumstances which necessitated the
        original placement and [C.T.-M.] had made no progress
        towards alleviating the circumstances which necessitated
        the original placement.

        d. Legal and physical custody of [D.M.W.] was confirmed
        with the Agency.

        e. There continued to be a need for placement of
        [D.M.W.] outside the care of the Mother and [C.T.-M.].




                                  - 11 -
J-S30023-17 & S30024-17


     16. In a Permanency Review Order dated September 1, 2016,
     the [c]ourt made certain findings and conclusions including, but
     not limited to:

         a. There had been moderate compliance with the
         Permanency Plan by Mother and no compliance with the
         Permanency Plan by [C.T.-M.].

         b. Reasonable efforts had been made by the Agency to
         finalize the Permanency Plan.

         c. Mother had made moderate progress towards
         alleviating the circumstances which necessitated the
         original placement and [C.T.-M.] had made no progress
         towards alleviating the circumstances which necessitated
         the original placement.

         d. Legal and physical custody of [D.M.W.] was confirmed
         with the Agency.

         e. There continued to be a need for placement of
         [D.M.W.] outside the care of the Mother and [C.T.-M.].

     17. [D.M.W.] currently has an I.E.P. [Individual Education Plan].

     18. [D.M.W.] is enrolled in an emotional support classroom.

     19. [D.M.W.] participates in mobile therapy through PCBH for
     four (4) hours per week.

     20. A pre-adoptive resource has been identified for [D.M.W.].

Trial Court Adjudication re: D.M.W., 11/23/16, at 2-7.

     Regarding D.M.W., the trial court further explained:

     An evidentiary hearing was held on May 3, 2016, May 24, 2016,
     July 7, 2016, July 8, 2016, and September 1, 2016 addressing
     testimony and evidence relating to [Mother] and [C.T.-M.]. The
     entire Dependency Record for minor child, D.M.W., docketed at
     CP-67-DP-233-2014, was incorporated into the hearing record.
     Additionally, the Stipulation of Counsel filed May 2, 2016 was
     also incorporated into the hearing record for [D.M.W.], along
     with Exhibits 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 and 11 for the Agency.

                                   - 12 -
J-S30023-17 & S30024-17


     CASA Exhibit #1 was incorporated into the record. Based upon
     the testimony and evidence presented at the hearing, as well as
     the history of this case, the Petition to Change Court Ordered
     Goal and the Petition for Involuntary Termination of Mother’s and
     [C.T.-M.’s] Parental Rights [were] GRANTED as to D.M.W.

Trial Court Adjudication re: D.M.W., 11/23/16, at 1-2.

     In separate decrees and orders entered on November 23, 2016, the

trial court found clear and convincing evidence to terminate the parental

rights of Mother and T.M. to D.J.W., and change D.J.W.’s permanency goal

to adoption, and to terminate the parental rights of Mother and C.T.-.M. to

D.M.W., and change D.M.W.’s permanency goal to adoption.

     On December 21, 2016, Mother filed notices of appeal with concise

statements of errors complained of on appeal pursuant to Pa.R.A.P

1925(a)(2)(i) and (b) with regard to the termination decrees and goal

change orders relating to the Children. On December 23, 2016, T.M. filed

notices of appeal with concise statements of errors complained of on appeal

with regard to the termination decree and goal change order relating to

D.J.W.

     In her brief on appeal, Mother raises the following issues:

     1. Did the Court err in terminating the parental rights of Mother
     when Mother successfully alleviated the circumstances which
     gave rise to the initial dependency finding prior to filing for
     termination?

     2. Did the Court err in terminating the parental rights of Mother
     by failing to determine that Mother was ready, willing and able
     to care for the dependent children?




                                   - 13 -
J-S30023-17 & S30024-17


       3. Did the Court err in terminating the parenting rights of Mother
       when the Agency failed to provide proper services to alleviate
       the circumstances claimed for continued dependency?

       4. Did the Court err in terminating the parental rights of Mother
       when many of the alleged circumstances for Mother’s inability to
       care for the child [sic] were financially driven, and the return of
       the children would have cured the circumstances?

Mother’s Brief, at 4.3

       In his brief on appeal, T.M. raises the following issues:

       I. Whether the court abused its discretion in terminating [T.M.’s]
       parental rights under 23 Pa.C.S. 2411(a)(1)[,] (2)[,] (5)[,] and
       (8) in that [T.M.] was incarcerated and was unable to perform
       parental duties given his incarceration and the trial court’s no
       contact order[?]

       I[sic]. Whether the trial court erred by changing the court
       ordered goal from reunification to adoption[?]

T.M.’s Brief, at 4.4

____________________________________________


3
  Mother does not raise the change of the permanency goal for the Children
to adoption in any of her concise statements or the statement of questions
involved portion of her brief. Thus, she has waived any challenge to the
goal change. See Krebs v. United Refining Company of Pennsylvania,
893 A.2d 776, 797 (Pa. Super. 2006) (holding that an appellant waives
issues that are not raised in both his concise statement of errors complained
of on appeal and the statement of questions involved in his brief on appeal).
In her concise statement at Docket Nos. 2105 MDA 2016 and 2106
(regarding D.J.W.), Mother failed to include her third issue regarding CYS’s
failure to provide services. We, nevertheless, have reviewed the issue, as
Mother raised it in her appeals at Docket Nos. 2097 and 2109 MDA 2016
(regarding D.M.W.). In light of Mother’s filing of her appeals from all of the
decrees and orders regarding the Children at the same time, the omission of
the issue in the one concise statement appears to have been a clerical error.
4
  We note that T.M.’s first issue in his concise statement challenged the
sufficiency of the evidence to support the termination of his parental rights
(Footnote Continued Next Page)


                                          - 14 -
J-S30023-17 & S30024-17


      In reviewing an appeal from a decree terminating parental rights, we

adhere to the following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to
      accept the findings of fact and credibility determinations of the
      trial court if they are supported by the record. In re: R.J.T.,
      608 Pa. 9, 9 A.3d 1179, 1190 (Pa. 2010). If the factual findings
      are supported, appellate courts review to determine if the trial
      court made an error of law or abused its discretion. Id.; R.I.S.,
      [614 Pa. 275, 284,] 36 A.3d 567, 572 (Pa. 2011) (plurality
      opinion)]. As has been often stated, an abuse of discretion does
      not result merely because the reviewing court might have
      reached a different conclusion. Id.; see also Samuel Bassett
      v. Kia Motors America, Inc., 613 Pa. 371[, 455], 34 A.3d 1,
      51 (Pa. 2011); Christianson v. Ely, [575 Pa. 647, 654-655],
      838 A.2d 630, 634 (Pa. 2003). Instead, a decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.
      Id.

            As we discussed in R.J.T., there are clear reasons for
      applying an abuse of discretion standard of review in these
      cases. We observed that, unlike trial courts, appellate courts are
      not equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during
      the relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. R.J.T., [608 Pa. at
      28-30], 9 A.3d at 1190. Therefore, even where the facts could
      support an opposite result, as is often the case in dependency
      and termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the
      record and the court’s legal conclusions are not the result of an
                       _______________________
(Footnote Continued)

under section 2511(a), and did not specifically raise any subsection. We,
nevertheless, find the issue preserved for this Court’s review. Cf. Krebs,
supra.



                                           - 15 -
J-S30023-17 & S30024-17


      error of law or an abuse of discretion. In re Adoption of
      Atencio, 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (2012).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      Moreover, we have explained:

      [t]he standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

      Mother and T.M. argue that the trial court erred in terminating their

parental rights under sections 2511(a)(1), (2), (5), (8), and (b) of the

Adoption Act. This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).    See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc).     We will focus on section 2511(a)(1) and (b), which provide as

follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

           (1) The parent by conduct continuing for a period of at
           least six months immediately preceding the filing of the
           petition either has evidenced a settled purpose of
           relinquishing parental claim to a child or has refused or
           failed to perform parental duties.

                                    - 16 -
J-S30023-17 & S30024-17


                                      ***

      (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.

     Mother contends that the facts and circumstances that led to the initial

finding that the Children were dependent and the removal of the Children

from her home have been alleviated.            Mother’s Brief, at 8.       She asserts

“[t]he abuse allegation has been removed as has been the alleged

perpetrator.” Id. Mother claims that she, thus, has a safe, stable home for

the Children, and that she is ready, willing, and able to care for them. Id.

Mother states that the trial court failed to afford proper examination to her

reasons for the shortcomings that the trial court perceived on her part. Id.

     T.M. argues that the trial court erred and abused its discretion in

finding that CYS presented sufficient evidence to support the termination of

his parental rights and to change the permanency goal for D.J.W. to

adoption. See T.M.’s Brief, at 7. T.M. asserts that he has used all available

resources   to   preserve   his   parental     relationship   while   he    has   been

incarcerated. Id. T.M. complains that he had a lengthy incarceration, and

was subject to a no contact order regarding D.J.W., which made it

                                      - 17 -
J-S30023-17 & S30024-17


impossible for him to perform parental duties or alleviate the conditions that

led to the removal or placement. Id. He also states that he was ultimately

not convicted on the charges that led to D.J.W.’s placement.        Id.    T.M.

asserts that he is no longer incarcerated, and is willing to complete the

court-ordered services. Id. With regard to the change in goal for D.J.W.,

T.M. contends that CYS made no efforts to finalize the permanency plan and

the appropriateness and feasibility of the current placement goal for D.J.W.

Id.   T.M. claims that the combination of his incarceration and the trial

court’s no-contact order ensured that CYS would never have to work towards

the established goal of reunification.

      We have explained this Court’s review of a challenge to the sufficiency

of the evidence supporting the involuntary termination of a parent’s rights

pursuant to section 2511(a)(1) as follows:

            To satisfy the requirements of section 2511(a)(1), the
      moving party must produce clear and convincing evidence of
      conduct, sustained for at least the six months prior to the filing
      of the termination petition, which reveals a settled intent to
      relinquish parental claim to a child or a refusal or failure to
      perform parental duties.

                                     ***

           Once the evidence establishes a failure to perform
         parental duties or a settled purpose of relinquishing
         parental rights, the court must engage in three lines of
         inquiry: (1) the parent’s explanation for his or her
         conduct; (2) the post-abandonment contact between
         parent and child; and (3) consideration of the effect of
         termination of parental rights on the child pursuant to
         Section 2511(b).

In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (citations omitted).

                                     - 18 -
J-S30023-17 & S30024-17



      Further, we have stated:

      [T]o be legally significant, the [post-abandonment] contact must
      be steady and consistent over a period of time, contribute to the
      psychological health of the child, and must demonstrate a
      serious intent on the part of the parent to recultivate a parent-
      child relationship and must also demonstrate a willingness and
      capacity to undertake the parental role. The parent wishing to
      reestablish his parental responsibilities bears the burden of proof
      on this question.

In re Z.P., 994 A.2d 1108, 1119 (Pa. Super. 2010) (citation omitted); see

also In re Adoption of C.L.G., 956 A.2d 999, 1006 (Pa. Super 2008) (en

banc).

      Moreover, regarding the definition of “parental duties,” this Court has

stated as follows:

      There is no simple or easy definition of parental duties. Parental
      duty is best understood in relation to the needs of a child. A
      child needs love, protection, guidance, and support. These
      needs, physical and emotional, cannot be met by a merely
      passive interest in the development of the child. Thus, this court
      has held that the parental obligation is a positive duty which
      requires affirmative performance.

      This affirmative duty encompasses more than a financial
      obligation; it requires continuing interest in the child and a
      genuine effort to maintain communication and association with
      the child.

      Because a child needs more than a benefactor, parental duty
      requires that a parent exert himself to take and maintain a place
      of importance in the child’s life.

      Parental duty requires that the parent act affirmatively with good
      faith interest and effort, and not yield to every problem, in order
      to maintain the parent-child relationship to the best of his or her
      ability, even in difficult circumstances. A parent must utilize all
      available resources to preserve the parental relationship, and
      must exercise reasonable firmness in resisting obstacles placed

                                    - 19 -
J-S30023-17 & S30024-17


     in the path of maintaining the parent-child relationship. Parental
     rights are not preserved by waiting for a more suitable or
     convenient time to perform one’s parental responsibilities while
     others provide the child with . . . her physical and emotional
     needs.

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004).

     In In re Adoption of S.P., our Supreme Court discussed In re

Adoption of McCray, 331 A.2d 652 (1975), and stated:

     Applying in McCray the provision for termination of parental
     rights based upon abandonment, now codified as § 2511(a)(1),
     we noted that a parent “has an affirmative duty to love, protect
     and support his child and to make an effort to maintain
     communication and association with that child.” Id. at 655. We
     observed that the father’s incarceration made his performance of
     this duty “more difficult.” Id.

In re Adoption of S.P., 47 A.3d at 828. The Supreme Court continued:

         [A] parent’s absence and/or failure to support due to
         incarceration is not conclusive on the issue of
         abandonment.       Nevertheless, we are not willing to
         completely toll a parent’s responsibilities during his or her
         incarceration.    Rather, we must inquire whether the
         parent has utilized those resources at his or her
         command while in prison in continuing a close
         relationship with the child. Where the parent does not
         exercise reasonable firmness in declining to yield to
         obstacles, his other rights may be forfeited.

     [McCray] at 655 (footnotes and internal quotation marks
     omitted). . . .

In re Adoption of S.P., supra.

     Here, the trial court stated as follows with regard to the termination of

the parental rights of Mother and T.M. to D.J.W. pursuant to section

2511(a)(1):




                                    - 20 -
J-S30023-17 & S30024-17


            The Agency has proven by clear and convincing evidence
     that Mother and [T.M.] have failed to perform any significant
     parental duties for [D.J.W.]. [D.J.W.] has been dependent for
     approximately nineteen (19) months. [T.M.] was incarcerated
     from January 22, 2014 until May 17, 2016 and was prohibited
     from contact with [D.J.W.] due to his criminal charges. As such,
     [T.M.] performed no parental duties for [D.J.W.] during that
     time. Testimony established that, even prior to [T.M.’s]
     incarceration, [T.M.] was in and out of [D.J.W.’s] life and did not
     consistently provide parental duties for the minor child. The
     [c]ourt notes that [T.M.] did complete a parenting class while
     incarcerated.       The [c]ourt acknowledges that [T.M.’s]
     incarceration prevented him from achieving the goals set forth
     for him in the various Family Service Plans. However, the
     [c]ourt weighs heavily the fact that, while [T.M.] was not able to
     directly contact [D.J.W.], [T.M.] failed to request any updates on
     the minor child’s wellbeing. The [c]ourt is not surprised by
     [T.M.’s] lack of inquiry, as testimony established that prior to the
     minor child’s placement and ultimate adjudication, [T.M.] was in
     and out of [D.J.W.’s] life for the child’s first two (2) to two and a
     half (2½) years of life. Additionally, [T.M.] failed to inquire as to
     whether sending gifts or cards to the minor child through a third
     party would be acceptable given his limitation on contact with
     [D.J.W.]. As such, no gifts or cards were sent to [D.J.W.] by
     [T.M.].

            Testimony established that Mother has not performed any
     significant parental duties for [D.J.W.] since the adjudication of
     dependency. Mother was consistent in attending visits with
     [D.J.W.]. However, testimony established that Mother interacts
     minimally with [D.J.W.] at the visits and that [D.J.W.] usually
     plays by himself. Additionally, Mother was told to be prepared to
     perform all parental duties for [D.J.W.] during the visits.
     However, testimony established that Mother regularly attends
     visits unprepared. For example, Mother neglects to bring drinks
     and snacks for [D.J.W.]. Furthermore, testimony established
     that Mother does not properly supervise [D.J.W.] during visits in
     the community. For example, Mother lost track of [D.J.W.]
     during a visit at a park. Despite these issues at visits, Mother
     has missed appointments with Pressley Ridge to review the
     effectiveness of the visits and to receive guidance on how to
     improve her parenting skills. The [c]ourt notes that Mother has
     never progressed to having unsupervised visits with [D.J.W.]
     and Pressley Ridge believes Mother’s visits still need to be

                                    - 21 -
J-S30023-17 & S30024-17


     supervised. Testimony further established that Mother does not
     initiate phone contact with [D.J.W.].

            Mother currently has full-time employment and housing.
     However, Mother has had two (2) landlord/tenant complaints
     filed against her for failure to pay rent at her current residence.
     Additionally, testimony established that Mother no longer has a
     vehicle and relies on public transportation to attend visits with
     [D.J.W.]. Neither parent is in a position to obtain custody of
     [D.J.W.] at this time. [D.J.W.] is currently residing with a
     kinship family and testimony established that the child is
     comfortable in their home. Testimony established that [D.J.W.]
     looks to the kinship family for support and guidance.

           Overall, the Court finds that the termination of Mother’s
     and [T.M.’s] parental rights will provide a benefit to [D.J.W.] in
     that the child will achieve stability and permanency in a loving
     and safe home. Therefore, for all the reasons stated above, the
     Agency has proven by clear and convincing evidence that
     termination of parental rights to [D.J.W.] is justified pursuant to
     Section 2511(a)(1) of the Adoption Act.

Trial Court Adjudication, 11/23/16, at 12-15.

     With regard to D.M.W., the trial court stated the following as to the

termination of Mother’s parental rights under section 2511(a)(1):

           The Agency has proven by clear and convincing evidence
     that Mother and [C.T.-M.] have failed to perform any significant
     parental duties for [D.M.W.]. [D.M.W] has been dependent for
     approximately nineteen (19) months. [C.T.-M.’s] whereabouts
     have been unknown since the adjudication of dependency and he
     has had no contact with the Agency or [D.M.W.]. Testimony
     established that Mother has not performed any significant
     parental duties for [D.M.W.] since the adjudication of
     dependency. Mother was consistent in attending visits with
     [D.M.W.]. However, testimony established that Mother interacts
     minimally with the [D.M.W.] at the visits. For example, a
     Pressley Ridge report dated June 28, 2016 indicated that Mother,
     [D.M.W.], and other siblings were all playing on their phones
     during the visit with no meaningful interactions with each other.
     It was further established that Mother usually talks with her
     adult son, [D.], during the visits and does not regularly interact

                                   - 22 -
J-S30023-17 & S30024-17


     with the younger children, including [D.M.W.]. Additionally,
     Mother was told to be prepared to perform all parental duties for
     [D.M.W.] during the visits. However, the Pressley Ridge report
     indicates that Mother regularly attends visits unprepared. For
     example, Mother neglects to bring drinks and snacks for
     [D.M.W.]. Furthermore, testimony established that Mother does
     not properly supervise [D.M.W.] during visits in the community.
     For example, Mother lost track of [D.M.W.’s] younger sibling
     during a visit at a park. Despite these issues at visits, Mother
     has missed appointments with Pressley Ridge to review the
     effectiveness of the visits and to receive guidance on how to
     improve her parenting skills. The [c]ourt notes that Mother has
     never progressed to having unsupervised visits with [D.M.W.]
     and Pressley Ridge believes Mother’s visits still need to be
     supervised. Testimony further established that Mother rarely
     initiates phone calls with [D.M.W.] and that she didn’t even call
     [D.M.W.] on his birthday because she was too busy at work.

            Mother currently has full-time employment and housing.
     However, Mother has had two (2) landlord/tenant complaints
     filed against her for failure to pay rent at her current residence.
     Additionally, testimony established that Mother no longer has a
     vehicle and relies on public transportation to attend visits with
     [D.M.W.]. Neither parent is in a position to obtain custody of the
     minor child at this time. [D.M.W.] is currently residing with a
     foster family and testimony established that [D.M.W.] is
     comfortable in their home. Testimony established that the minor
     child looks to the foster family for support and guidance.

           Overall, the [c]ourt finds that the termination of Mother’s
     and [C.T.-M.’s] parental rights will provide a benefit to [D.M.W.]
     in that [D.M.W.] will achieve stability and permanency in a
     loving and safe home. Therefore, for all the reasons stated
     above, the Agency has proven by clear and convincing evidence
     that termination of parental rights to [D.M.W.] is justified
     pursuant to Section 2511(a)(1) of the Adoption Act.

Trial Court Adjudication re: D.M.W., 11/23/16, at 11-14.

     Mother’s   and   T.M.s’   arguments    regarding   section   2511(a)(1)

essentially seek for this Court to make credibility and weight determinations

different from those of the trial court.    Mother’s and T.M.’s arguments

                                   - 23 -
J-S30023-17 & S30024-17


concerning CYS’s failure to provide reasonable efforts toward reunification

between them and their children lack merit.        See In re D.C.D., 105 A.3d
662 (2014), wherein our Supreme Court held that the trial court is not

required to consider reasonable efforts in relation to a decision to terminate

parental rights. Id. at 672-673, 675. After our careful review of the trial

court’s application of the law to the facts of this case, we find the trial court’s

determinations regarding section 2511(a)(1) with regard to D.J.W. and

D.M.W. are supported by competent, clear and convincing evidence in the

record with regard to both Mother and T.M. See In re Adoption of S.P.,
47 A.3d at 826-27.

      After we determine that the requirements of section 2511(a) are

satisfied, we proceed to review whether the requirements of subsection (b)

are satisfied.   See In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa.

Super. 2008) (en banc). This Court has stated that the focus in terminating

parental rights under section 2511(a) is on the parent, but it is on the child

pursuant to section 2511(b). Id. at 1008.

      In reviewing the evidence in support of termination under section

2511(b), our Supreme Court recently stated as follows:

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare
      of the child have been properly interpreted to include
      “[i]ntangibles such as love, comfort, security, and stability.” In
      re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M.,
      [620 A.2d 481, 485 (Pa. 1993)], this Court held that the

                                      - 24 -
J-S30023-17 & S30024-17


        determination of the child’s “needs and welfare” requires
        consideration of the emotional bonds between the parent and
        child. The “utmost attention” should be paid to discerning the
        effect on the child of permanently severing the parental bond.
        In re K.M., 53 A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (2013).

        When evaluating a parental bond, the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, section 2511(b) does not require a formal bonding

evaluation.    In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted).   Although it is often wise to have a bonding evaluation

and make it part of the certified record, “[t]here are some instances . . .

where direct observation of the interaction between the parent and the child

is not necessary and may even be detrimental to the child.” In re K.Z.S.,

946 A.2d 753, 762 (Pa. Super. 2008).

        A parent’s abuse and neglect are likewise a relevant part of this

analysis:

        concluding a child has a beneficial bond with a parent simply
        because the child harbors affection for the parent is not only
        dangerous, it is logically unsound. If a child’s feelings were the
        dispositive factor in the bonding analysis, the analysis would be
        reduced to an exercise in semantics as it is the rare child who,
        after being subject to neglect and abuse, is able to sift through
        the emotional wreckage and completely disavow a parent . . .
        Nor are we of the opinion that the biological connection between
        [the parent] and the children is sufficient in [and] of itself, or
        when considered in connection with a child’s feeling toward a
        parent, to establish a de facto beneficial bond exists. The
        psychological aspect of parenthood is more important in terms of
        the development of the child and [his or her] mental and


                                      - 25 -
J-S30023-17 & S30024-17


      emotional health than the coincidence of biological or natural
      parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations

and quotation marks omitted). Thus, the court may emphasize the safety

needs of the child. See In re K.Z.S., 946 A.2d 753, 763-764 (Pa. Super.

2008) (affirming the involuntary termination of the mother’s parental rights,

despite the existence of some bond, where placement with the mother would

be contrary to the child’s best interests, and any bond with the mother

would be fairly attenuated when the child was separated from her, almost

constantly, for four years).

      Our Supreme Court has observed that the mere existence of a bond or

attachment of a child to a parent will not necessarily result in the denial of a

termination petition, and that “[e]ven the most abused of children will often

harbor some positive emotion towards the abusive parent.”          See In re:

T.S.M., 71 A.3d at 267 (quoting In re K.K.R.-S., 958 A.2d at 535). The

Supreme Court instructed, “[t]he continued attachment to the natural

parents, despite serious parental rejection through abuse and neglect, and

failure to correct parenting and behavior disorders which are harming the

children cannot be misconstrued as bonding.” In re: T.S.M., 71 A.3d at 267

(quoting In re Involuntary Termination of C.W.S.M., 839 A.2d 410, 418

(Pa. Super. 2003) (Tamilia, J. dissenting)).

      We have explained that a parent’s own feelings of love and affection

for a child, alone, do not prevent termination of parental rights. In re Z.P.,

                                     - 26 -
J-S30023-17 & S30024-17
994 A.2d at 1121.       Further, this Court has stated: “[A] parent’s basic

constitutional right to the custody and rearing of . . . her child is converted,

upon the failure to fulfill . . . her parental duties, to the child’s right to have

proper parenting and fulfillment of [the child’s] potential in a permanent,

healthy, safe environment.” In re B.,N.M., 856 A.2d 847, 856 (Pa. Super.

2004) (internal citations omitted). It is well-settled that “we will not toll the

well-being and permanency of [a child] indefinitely.”        In re Adoption of

C.L.G., 956 A.2d at 1007 (citing In re Z.S.W., 946 A.2d 726, 732 (Pa.

Super. 2008) (noting that a child’s life “simply cannot be put on hold in the

hope that [a parent] will summon the ability to handle the responsibilities of

parenting.”)).

      With regard to the termination of the parental rights of Mother and

T.M. to D.J.W. under section 2511(b), the trial court stated as follows:

             The   [c]ourt   has    thoroughly      evaluated    [D.J.W.’s]
      relationships in this matter.

             The [c]ourt finds that [D.J.W.] had a limited bond with
      [T.M.] prior to [T.M.’s] incarceration.        However, testimony
      established that, since incarceration, [T.M.’s] bond has
      significantly diminished with [D.J.W.]. Testimony established
      that [D.J.W.] has a significantly stronger bond with the kinship
      family. The [c]ourt finds that [D.J.W.] has a biological bond with
      Mother. It is the kinship family who provides for the minor
      child’s daily needs and acts as [D.J.W.’s] parental figures. At
      this point, the [c]ourt believes that the termination of Mother’s
      and [T.M.’s] parental rights will have no negative impact on
      [D.J.W.]. The kinship family has arranged for visits between
      [D.J.W.] and his siblings and is committed to maintaining that
      practice. As such, although [D.J.W.] is not living in the same
      home as his siblings, he will still be able to maintain contact and
      a relationship with his siblings.

                                      - 27 -
J-S30023-17 & S30024-17



            The [c]ourt also finds that the bond between [D.J.W.] and
      kinship family is strong and healthy and that [D.J.W.] calls the
      kinship parents “mom” and “dad”.

            Testimony established that the child is happy and feels
      comfortable in the kinship family’s care. The bond that the
      minor child has with the kinship family can provide safety,
      security and permanency for the child. Termination of parental
      rights will best meet the needs of [D.J.W.] and permit the child
      to achieve the stability that he deserves.

Trial Court Adjudication re: D.J.W., at 21-22.

      Regarding the termination of Mother’s parental rights to D.M.W.

pursuant to section 2511(b), the trial court stated:

      The [c]ourt has thoroughly evaluated [D.M.W.’s] relationships in
      this matter. The [c]ourt finds that [D.M.W.] has no relationship
      and no bond with [C.T.-M.]. The [c]ourt finds that [D.M.W.] has
      a biological bond with Mother. It is the foster family who
      provides for [D.M.W.’s] daily needs and acts as [D.M.W.’s]
      parental figures. [D.M.W.] testified that he does not wish to
      return to Mother’s care and contends that Mother prioritizes her
      relationships with paramours over her relationships and care of
      her children.     In fact, [D.M.W.] requested the [c]ourt to
      terminate his visits with Mother. At this point, the [c]ourt
      believes that the termination of Mother’s and Father’s parental
      rights will have no negative impact on [D.M.W.]. The foster
      family has arranged for visits between [D.M.W.] and his siblings
      and is committed to maintaining that practice.          As such,
      although [D.M.W.] is not living in the same home as his siblings,
      he will still be able to maintain contact and a relationship with
      his siblings.

            The [c]ourt also finds that the bond between [D.M.W.] and
      [his] foster family is strong and healthy and that the bond
      [D.M.W.] has with the foster family is significantly stronger than
      the strained bond [D.M.W.] has with Mother.              Testimony
      established that the child is happy and feels comfortable in the
      foster family’s care. The bond that [D.M.W.] has with the foster
      family can provide safety, security and permanency for the child.
      Termination of parental rights will best meet the needs of

                                    - 28 -
J-S30023-17 & S30024-17


      [D.M.W.] and permit the child to achieve the stability that he
      deserves.

Trial Court Adjudication re: D.M.W., 11/23/16, at 17.

      After our careful review of the record in this matter, we find that the

trial court’s credibility and weight determinations regarding the evidence in

regard to the termination of the parental rights of Mother and T.M. to

D.J.W., and the termination of Mother’s parental rights to D.M.W., under

section 2511(b) are supported by competent evidence in the record. In re

Adoption of S.P., 47 A.3d at 826-827.

      Next, the Juvenile Act, 42 Pa.C.S.A. § 6301 et seq., controls the

question of change in permanency goal. The Pennsylvania Supreme Court

recently set forth our standard of review in a dependency case as follows.

      “The standard of review in dependency cases requires an
      appellate court to accept findings of fact and credibility
      determinations of the trial court if they are supported by the
      record, but does not require the appellate court to accept the
      lower court’s inferences or conclusions of law.” In re R.J.T.,
      608 Pa. 9, [27], 9 A.3d 1179, 1190 (Pa. 2010). We review for
      abuse of discretion[.]

In Interest of: L.Z., A Minor Child, 111 A.3d 1164, 1174 (2015).

      When considering a petition for goal change for a dependent child, the

trial court considers:

         the continuing necessity for and appropriateness of the
         placement; the extent of compliance with the service plan
         developed for the child; the extent of progress made
         towards alleviating the circumstances which necessitated
         the original placement; the appropriateness and feasibility
         of the current placement goal for the child; and, a likely
         date by which the goal for the child might be achieved.


                                   - 29 -
J-S30023-17 & S30024-17



In re A.K., 936 A.2d 528, 533 (Pa. Super. 2007) (citing 42 Pa.C.S.A.

§ 6351(f)).

      Regarding the disposition of a dependent child, section 6351(e), (f),

(f.1), and (g) of the Juvenile Act provides the trial court with the criteria for

its permanency plan for the subject child. Pursuant to those subsections of

the Juvenile Act, the trial court is to determine the disposition that is best

suited to the safety, protection and physical, mental and moral welfare of

the child.

      Regarding the goal change to adoption for D.J.W., the trial court

stated:

            In the present matter, the Agency has proven by clear and
      convincing evidence that it is in [D.J.W.’s] best interest to
      change the goal to placement for adoption. [D.J.W.] has been in
      placement for approximately twenty-four (24) months and
      adjudicated dependent for approximately nineteen (19) months.
      At this point, [D.J.W.] has been in placement approximately half
      of his life.    [D.J.W.] needs a permanent, safe and stable
      environment. [D.J.W.] has been in placement since November
      19, 2014. [T.M.] was incarcerated from January 22, 2015 until
      May 17, 2016 for charges of indecent assault and corruption of
      minors that were ultimately nolle prossed.            During his
      incarceration, [T.M.] failed to make any inquiry as to [D.J.W.’s]
      wellbeing. Prior to [T.M.’s] incarceration, [T.M.] had four (4)
      supervised visits with [D.J.W.] in which he was not fully engaged
      with [D.J.W.] for the duration of the visits. Even prior to
      [D.J.W.’s] placement, testimony established that [D.J.W.] was in
      and out of the child's life.        Since [T.M.’s] release from
      incarceration approximately six (6) months ago, [T.M.] has not
      exhibited a dedicated desire and commitment to work towards
      reunification with [D.J.W.]. For example, [D.J.W.] has failed to
      successfully complete an offending parent evaluation and class,
      obtain a threat of harm evaluation, or obtain a psychological
      evaluation as required by numerous previous Court Orders in
      order for [T.M.] to reunify with [D.J.W.].

                                     - 30 -
J-S30023-17 & S30024-17



           Since the adjudication of dependency, Mother has been
     evicted from a residence due to her failure to pay rent and has
     had two (2) landlord/tenant complaints filed against her at her
     current residence due to non-payment of rent.          Testimony
     established that Mother no longer has a vehicle and relies on
     public transportation to attend visits with [D.J.W.]. Testimony
     established that Mother has been consistent in attending visits
     with [D.J.W.]. However, testimony also established that Mother
     interacts minimally with [D.J.W.] at said visits and regularly
     comes unprepared to perform parental duties for [D.J.W.] during
     the visits. Testimony established that Mother does not properly
     supervise [D.J.W.] in community setting visits and the [c]ourt is
     concerned with her ability to appropriately parent a young child.
     As such, Mother has never progressed to unsupervised visits.
     Despite consistently attending visits with the minor child,
     testimony established that Mother has made no effort to
     maintain phone contact with [D.J.W.].

             Mother has been assigned three (3) in-home teams. The
     first closed successfully but was regarding an older child of
     Mother’s no longer at issue. The second team never opened
     with Mother because Mother failed to complete the intake
     process. The third team closed unsuccessfully with Mother due
     to Mother’s failure to attend appointments. When [D.J.W.] was
     initially placed, Mother was allowing a coworker named [T.M.2
     (not the T.M. who is D.J.W.’s father) to reside in her home.
     Stacy Washington with Pressley Ridge testified that she
     discovered that [T.M.2] was a Tier 3 Megan's Law Offender.
     When Stacy Washington approached Mother with the
     information, Mother ultimately minimized [T.M.2’s] criminal
     record and the risk of harm to [D.J.W.] with [T.M.2] residing in
     her home. Since November 2014, Mother has resided with three
     (3) different men, two (2) of which had sex-related criminal
     charges. Since [D.J.W.] entered care in November 2014, it was
     a goal for Mother to complete the non-offending parent course
     with TRIAD. Mother began a program in January 2015 with a
     different provider but missed too many sessions and was
     discharged from the program. It took Mother approximately one
     and one half (1½) years to finally complete the program with
     TRIAD in February 2016, just as the Agency’s Petition for
     Involuntary Termination of Parental Rights was being filed.




                                  - 31 -
J-S30023-17 & S30024-17


               Overall, Mother and [T.M.] have made no progress towards
        alleviating the circumstances which caused [D.J.W.] to be placed
        and have not assumed any major parental duties for [D.J.W.].
        As such, the [c]ourt finds that [D.J.W.’s] best interest demands
        that the goal be changed from reunification with a parent to
        placement for adoption.

                                       ***
                                CONCLUSIONS OF LAW

        1. The current placement of D.J.W. continues to be necessary
        and appropriate. 42 Pa.C.S. §6351(f)(1).

        2. Mother and [T.M.] have not been able to meet the goals set
        forth in the family service plans. 42 Pa.C.S. §6351(f)(2).

        3. The circumstances which necessitated [D.J.W.’s] original
        placement have not been alleviated. 42 Pa.C.S. §6351(f)(3).

        4. The current goal for the child of reunification with a parent is
        no longer feasible and appropriate because Mother and [D.J.W.]
        have failed to meet the irreducible minimum requirements
        necessary to parent the child. 42 Pa.C.S. §6351(f)(4).

        5. The minor child’s best interests demand that the current goal
        of reunification with a parent be changed to placement for
        adoption.

Trial Court Adjudication re: D.J.W., 11/23/16, at 9-11, 22.

        After our careful review of the record in this matter, we find that the

trial   court’s   credibility   and   weight   determinations   are   supported   by

competent evidence in the record. In re Adoption of S.P., 47 A.3d at 826-

827.    Thus, there is competent evidence in the record to support the trial

court’s decision to change D.J.W.’s permanency goal to adoption. See L.Z.,
111 A.3d at 1174.




                                         - 32 -
J-S30023-17 & S30024-17


       Had Mother not waived a challenge to the change of D.M.W.’s

permanency goal to adoption, we would find that the trial court properly

addressed the issue of goal change, as well, based on the analysis provided

by the trial court, which is nearly identical for Mother to that provided in its

Adjudication regarding the goal change for D.J.W.5

       Accordingly, we affirm the trial court decrees involuntarily terminating

the parental rights of Mother and T.M. to D.J.W., and Mother to D.M.W., and

the orders changing the permanency goals for the Children to adoption.

       Decrees and orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/29/2017




____________________________________________


5
  We address the issue of the goal change for D.J.W. in our Memorandum as
T.M. preserved the issue in his appeal. As part of ruling on his challenge,
our consideration of Mother’s ability to parent D.J.W. is necessary to
determining the appropriateness of the trial court’s disposition of the child.
In re A.K., 936 A.2d at 533; 42 Pa.C.S.A. § 6351(e), (f), (f.1), and (g).




                                          - 33 -